Appeal by the People from an order of the County Court, Westchester County, dated July 21, 1978, which granted that branch of the defendant’s motion which was to dismiss his indictment, inter alia, on the ground that the evidence before the Grand Jury was not legally sufficient to establish the crimes charged. Order reversed, on the law, above-mentioned branch of the defendant’s motion denied, and indictment reinstated. The court dismissed the indictment on the ground that the District Attorney failed to properly instruct the Grand Jury concerning the effect of drugs and alcohol on defendant’s capacity to form the intent necessary to commit the crimes charged. However, the District Attorney read the applicable statute dealing with intoxication (Penal Law, § 15.25) to the Grand Jury. The defendant was not prejudiced by the District Attorney’s failure to elaborate any further (see People v Banner, 59 AD2d 621). Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.